EXHIBIT 10.3


FIFTH AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FIFTH AMENDMENT to Asset Purchase Agreement is dated this 9th day of June,
2008, by and among Hunter Bates Mining Corporation (“Hunter Bates”), a Minnesota
corporation and wholly-owned subsidiary of Wits Basin Precious Minerals Inc.
(“Wits Basin”), a Minnesota corporation (as successor-in-interest to Wits Basin)
(the “Purchaser”), Central City Consolidated, Corp. d/b/a Central City
Consolidated Mining Co., a Colorado corporation, Hunter Gold Mining Inc., a
Colorado corporation and George Otten, a Colorado resident (collectively, the
“Sellers” and each individually, a “Seller”), and Hunter Gold Mining Corp., a
British Columbia corporation (the “Covenantor”) (the Purchaser, Sellers and
Covenantors are individually or collectively, as the case may be, a “Party” or
“Parties”).
 
RECITALS: The Parties entered into an Asset Purchase Agreement dated on or about
September 20, 2006, for the sale and purchase of assets, real estate and real
estate mining claims described in such asset purchase agreement, which was
amended by that certain First Amendment to Asset Purchase Agreement dated
October 31, 2006, that Second Amendment to Asset Purchase Agreement dated as of
March 1, 2007, that Third Amendment to Asset Purchase Agreement dated May 31,
2007 and that Fourth Amendment to Asset Purchase Agreement dated January 14,
2008 (collectively, “Purchase Agreement”); and the wish to amend the Purchase
Agreement on the terms and conditions hereafter set forth.  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the Parties agree that the Purchase Agreement shall
be revised as follows:
 
1.     Section 3.2 is hereby deleted and replaced in its entirety with the
following language:
 
Purchase Price. In the event that Purchaser elects to proceed to closing, as and
for the purchase price of the Purchased Assets, Purchaser agrees to pay and
Sellers agree to accept the sum of Six Million Seven Hundred Fifty Thousand
Canadian Dollars ($6,750,000.00 CDN) plus Three Million Six Hundred Twenty
Thousand (3,620,000) unregistered and restricted shares of the .01 par value
common capital stock of Wits Basin Precious Minerals Inc., a Minnesota
corporation (“Wits Basin”), payable as set out in Section 3.3 hereof (the
“Purchase Price”).
 
2.     Section 3.3(b)(ii) subsection (iv) is hereby deleted and replaced in its
entirety with the following language:
 
(iv) Three Million Six Hundred Twenty Thousand (3,620,000) shares of the
unregistered and restricted .01 par value common capital stock of Wits Basin.
 
3.     Section 3.3(b)(iv) is hereby deleted and replaced in its entirety with
the following language:
 
Seller shall deliver to Purchaser a fully-executed Undertaking Agreement in the
form of Exhibit I attached hereto and a fully-executed Shareholder Voting
Agreement in the form of Exhibit J attached hereto.
 
4.
Sellers and Covenantor agree that the operations of the limited personal
liability provisions under the Promissory Note attached hereto as Exhibit “C”
shall be suspended until such time as the Sellers have delivered the certificate
of an Officer of Hunter Gold Mining Corp. confirming that the covenants set
forth in the Undertaking Agreement have be performed by the parties thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
All references to Exhibits E and F are hereby deleted in their entirety.

 
6.
An execution copy of Exhibits C, D, I and J to the Purchase Agreement are hereby
attached to this Fifth Amendment and shall replace any previous versions of such
Exhibits.

 
7.
All references to “Central City Consolidated Mining Corp.” or “Central City
Consolidated Mining Co.” or “Central City Mining Corp.” are hereby deleted in
their entirety and replaced with “Central City Consolidated, Corp.”

 
8.
The first paragraph of the Purchase Agreement is hereby deleted and replaced in
its entirety with the following language:

 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 20th day of September, 2006, by and among Wits Basin Precious Minerals
Inc., a corporation organized under the laws of the State of Minnesota (the
“Purchaser”), Central City Consolidated Corp. d/b/a Central City Consolidated
Mining Co., a corporation organized under the laws of the State of Colorado,
Hunter Gold Mining Inc., a corporation organized under the laws of the state of
Colorado and George Otten, a resident of Colorado, (collectively, the “Sellers”
and each individually as a “Seller”), and Hunter Gold Mining Corp., a
corporation organized under the laws of the Province of British Columbia, (the
“Covenantor”).


9.
The Parties acknowledge that Hunter Gold Mining Inc., a Colorado corporation,
shall hereby be included in the definition of “Sellers” and excluded from the
definition of “Covenantors.”  All references to the term “Covenantors” shall
include only Hunter Gold Mining Corp., a British Columbia corporation.  All
references to the plural term “Covenantors” shall be deemed singular, mutatis
mutandis.

 
10. 
Section 4.1.1 is hereby deleted in its entirety and replaced with the following
language:

 
“Central City Consolidated Corp. and Hunter Gold Mining Inc. are corporations
duly incorporated, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation.  Central City Consolidated Corp. and
Hunter Gold Mining Inc. have the requisite power to own, operate, use and/or
lease the Purchased Assets, as applicable, and to conduct the operations of the
Purchased Assets as presently being conducted by them and/or by the Covenantor,
including any and all permits required by any public authority for such
operations such as permits, or regulatory authorizations.”
 
11.     Section 5.7 is hereby deleted in its entirety and replaced with the
following language:
 
“Shares Duly and Validly Issued.  The 3,620,000 shares of .01 par value common
capital stock of Wits Basin constituting a portion of the Purchase Price shall
have been duly and validly issued as fully paid and non-assessable, and in
accordance with all applicable securities laws, as of the Closing Date.”
 
12.
Any notice or other documents given pursuant to the Purchase Agreement to Hunter
Gold Mining Inc., as Seller, shall be sent to:  Hunter Gold Mining Corp., P.O.
Box 2460, Station “R”, Kelowna, British Columbia, Canada V1X 6A5, Attention:
Dell Balfour, Facsimile: (250) 765-4420, with a copy to:  Pushor Mitchell LLP,
3rd Floor, 1665 Ellis Street, Kelowna, British Columbia, Canada V1W 4T7,
Attention: E. Blair Forrest, Facsimile: (250) 762-9115.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Section 8.10 of the Purchase Agreement is deleted in its entirety and replaced
with the following:

 
“Purchaser reserves the right hereunder to assign its right(s) to one or more
affiliated parties prior to closing, it being understood that Purchaser may
create one or more new entities which may consummate the Contemplated
Transactions.  In the event that the Purchaser assigns it right(s) hereunder any
such affiliated party or parties, then (i) Purchaser shall also make, or shall
cause such assignee(s) to make, in respect of such assignee(s), the
representations and warranties set forth in sections 5.1 to 5.6 (inclusive) of
the Purchase Agreement, (ii) Purchaser shall cause such assignee(s) to agree to
be bound by all of the Purchaser’s covenants and obligations under the Purchase
Agreement except for those which, by their nature, are intended to be performed
solely by the Purchaser notwithstanding any assignment of the Purchaser’s rights
under the Purchase Agreement, (iii) both the Purchaser and each such assignee
shall deliver a certificate of an officer thereof for the purposes of section
9.1 of the Purchase Agreement, and (iv) the opinions set forth in the Purchaser
Counsel’s Legal Opinion (as defined in section 9.4 hereof) shall extend, to the
extent applicable, to both the Purchaser and its assignee(s).”
 
14.
To each of the Sellers and the Covenantor, Hunter Bates hereby makes the
representations and warranties set forth in sections 5.1 to 5.6 (inclusive) of
the Purchase Agreement as though the term “Purchaser” set forth therein refers
to Hunter Bates and with the exception that the representation set forth in
section 5.5 of the Purchase Agreement shall be deemed to include the words
“Except for the consent of “Wits Basin,” at the beginning of such
section.  Hunter Bates further agrees to be bound by all of the covenants and
obligations of the Purchaser except for those covenants and obligations which,
by their nature, are intended to be performed by Wits Basin notwithstanding the
assignment of Wits Basin’s rights under the Purchase Agreement to Hunter Bates.

 
15.
Wits Basin hereby confirms that it has consented to the consummation by Hunter
Bates of the “Contemplated Transactions” (as defined in the Purchase Agreement)
and to its execution of any documents incidental thereto.

 
16.
The parties hereto agree that in the event the tax advisors to Hunter Gold
Mining Inc. and Hunter Gold Mining Corp. identify and recommend an alternate
structure for the delivery of the Purchase Price including, but not limited to,
the distribution and documentation of the Purchase Price in the name of one or
more alternate parties, and/or recommend an alteration to the content of the
Allocation Schedule, then each of the parties hereto agrees to take all
reasonable steps to record and effect the necessary changes to the Purchase
Agreement and the documents ancillary thereto to implement such recommendation;
provided, however, that Sellers and Covenantor shall reimburse Purchaser for all
reasonable expenses incurred in the course of effecting such
change.  Notwithstanding the foregoing, Purchaser shall not be obligated to
participate in effecting the aforementioned changes if, in the reasonable
opinion of legal counsel to the Purchaser, there is a reasonable risk of adverse
tax, accounting or securities law consequences to the Purchaser in connection
with the implementation of such changes.  The parties further agree that any
references to a deemed value for the 3,620,000 shares of common capital stock of
Wits Basin, which comprise a portion of the Purchase Price under the Purchase
Agreement, contained in the Purchase Agreement or in any of the transaction
documents ancillary to the Purchase Agreement shall not be binding on the
parties thereto in conjunction with any valuation of the Purchase Price for
taxation purposes and the Sellers and Covenantor shall be at liberty to employ
any reasonable method of valuation that is recommended by the tax advisors to
Hunter Gold Mining Inc. and Hunter Gold Mining Corp.

 
17.
Clause 12.4(e) of the Purchase Agreement is hereby added with the following
language:

 
“(e)    any costs not otherwise falling within the scope of subsections 12.4(a)
- (e), inclusive, which are reasonably incurred by or on behalf of the
Beneficiary (as defined in the Deed of Trust), following enforcement by the
Beneficiary of its remedies under the Deed of Trust, in effecting the
remediation and/or rehabilitation of the Acquired Real Property in respect of
any activities of the Purchaser (or its related party successors) thereon where
such activities (i) contravene any Environmental Law (regardless of whether such
contravention is enforced against the Purchaser or its successors) and (ii) take
place after January 15, 2005 and prior to the earlier of (a) time of
repossession of the Acquired Real Property by the Beneficiary or (b) transfer of
the Acquired Real Property to a third party unrelated to the Purchaser;
provided, however, that the maximum amount of the Purchaser's liability under
this subsection 12.4(e) shall be $4,750,000 CDN.”


 
 

--------------------------------------------------------------------------------

 
 
18.
The Allocation Schedule set forth in Section 3.8 is hereby deleted in its
entirety and replaced with the allocation schedule attached hereto as Exhibit K.

 
19.
The Parties agree that the following amounts, when advanced by the Purchasers on
behalf of the Sellers and/or the Covenantors, shall be credited against the
amount due under the Promissory Note attached hereto and to the Purchase
Agreement as Exhibit “C”, and Sellers shall deliver a receipt to the Purchasers
upon payment by the Purchasers of such amounts:

 
(i)
$15,000.00 to Pushor Mitchell LLP in respect of past legal fees of the
Covenantor (paid),

 
(ii)
$5,000.00 to Dill Dill Carr Stonbraker and Hutchings, PC in respect of the
closing legal costs of Hunter Gold Mining Inc. (paid),

 
(iii)
$7,500.00 to Pushor Mitchell LLP for the closing legal costs of the Covenantor
(pending),

 
(iv)
$3,467.16 to First American Heritage Title Company for the Sellers’ closing
costs as per the Sellers Closing Statement (pending),

 
(v)
$1,376.60 for the Sellers’ 2008 personal property taxes (pending)

 
for a total of $32,343.76.
 
20.
At the end of the first sentence of Article 2 of the Purchase Agreement, the
words “(Assumed Liabilities”)” is hereby added.

 
21.
All references to “Purchaser Losses” in Sections 6.4(d) and (e) of the Purchase
Agreement are hereby replaced with “Purchaser Environmental Losses.”

 
22.
The term “Purchaser Losses” in Section 12.1 of the Purchase Agreement is hereby
replaced with the following language:

 
“loss, liability, expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding brought against the Purchaser (or its related party
successors)) or Damages suffered or incurred by the Purchaser (or its related
party successors) (the “Purchaser Losses”)”
 
23.
Except as provided for above, all the terms and conditions of the Purchase
Agreement shall remain in full force and effect.  This Fifth Amendment may be
executed in counterparts.  A facsimile signature shall be deemed an original.

 
Signature Page Follows


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered, all on and as of the date first written above.
 
HUNTER BATES MINING
CORPORATION
a Minnesota corporation
           
By:
/s/  Mark D. Dacko
   
Its: 
CFO
           
CENTRAL CITY CONSOLIDATED,
CORP.
a Colorado corporation
 
GEORGE OTTEN, a resident of Colorado
       
By:
/s/ George E. Otten
 
/s/ George E.
Otten                                                                
Its:
President
           
HUNTER GOLD MINING CORP.
a British Columbia corporation
 
HUNTER GOLD MINING INC.
a Colorado corporation
         
By:
/s/ George E. Otten
 
By:
/s/ George E. Otten
Its:
President
 
Its: 
President
     
591242v9



The foregoing is consented to by and joined solely with respect to Section 5.7
of the Purchase Agreement, as amended by this Fifth Amendment:
 
WITS BASIN PRECIOUS MINERALS INC.
a Minnesota corporation
 
By:
/s/  Mark D. Dacko
 
Its: 
CFO
 

 
Signature Page to Fifth Amendment to Asset Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


PROMISSORY NOTE


LIMITED RECOURSE PROMISSORY NOTE


CDN $6,750,000.00
Minneapolis, Minnesota, USA
 
June 6, 2008



1.           FOR VALUE RECEIVED, the undersigned, HUNTER BATES MINING
CORPORATION, a Minnesota corporation (hereinafter “Borrower”) whose address is
900 IDS Center, 80 South 8th Street, Minneapolis MN 55402-8773, promises to pay
to the order of GEORGE E. OTTEN, (“Holder”), a Colorado resident whose address
is 11438 Weld County Rd 19, Fort Lupton, CO 80621 (or his nominee or assignee)
the principal sum of Six Million Seven Hundred Fifty Thousand and 00/100
Canadian Dollars (CDN $6,750,000.00), in lawful money of Canada, together with
interest on the unpaid principal balance, at the interest rate as set forth
below, in installments as follows:


(i)           On or before December 1, 2008, the sum of $250,000;


(ii)          Commencing on April 1, 2010, and continuing on each January 1,
April 1, July 1, and October 1 thereafter (each, a “Payment Date”) until the
Maturity Date (as defined below), the Borrower shall pay a quarterly installment
of accrued interest only plus a Production Revenue Payment (as defined below),
calculated at the interest rate as set forth below.


(iii)         On the earlier of (i) fifth anniversary of the first Production
Revenue Payment or (ii) December 31, 2015 (such earlier date is referred to
herein as the “Maturity Date”), the entire remaining principal balance together
with any unpaid accrued interest shall be due and payable.


2.           From the date hereof until December 31, 2009, no interest shall
accrue on the unpaid balance hereunder.  From January 1, 2010 until this Note is
paid in full, interest shall accrue on the unpaid balance hereunder at the rate
of six percent (6.00%) per annum; provided, however, that in the event of a
default hereunder, the unpaid balance shall accrue interest at the rate of eight
(8%) (the “Default Rate”) during the period of such default.


3.           In addition to the interest payments due above, Borrower agrees
that, on the first Payment Date following the first Calendar Quarter (which is
defined as any (i) January 1 to March 31, (ii) April 1 to June 30, (iii) July 1
to September 30, or (iv) October 1 to December 31, of any year) in which
Borrower realizes Profit (as defined below) in excess of US$100,000 in such
Calendar Quarter from the real estate commonly known as the “Hunter Gold Mine”,
located in the Gilpin County, Colorado, USA (the “Mine”), which was acquired by
Borrower in part from Hunter Gold Mining Inc. (“HGM Inc.”), in part from Central
City Consolidated Corp. (“Central City”) and in part from George Otten (“Otten”)
on the date of this Note, and continuing on each Payment Date thereafter until
this Note is repaid in full, Borrower shall make principal repayments hereunder
(each a “Production Revenue Payment”), which payment(s) shall equal:


 
 

--------------------------------------------------------------------------------

 


 
(i)
For all Calendar Quarters ending on or prior to December 31, 2012, seventy-five
per cent (75%) of the Profit realized by the Borrower for the immediately
preceding Calendar Quarter, and

 
(ii)
For Calendar Quarters ending after December 31, 2012, the greater of (a)
Seventy-five per cent (75%) of the Profit realized by the Borrower for the
relevant Calendar Quarter and (b) CDN $300,000.00.



Notwithstanding the foregoing, if the Borrower has not been obligated to make a
Production Revenue Payment by December 31, 2012, then beginning on April 1, 2013
and continuing on each Payment Date until the Borrower has become obligated to
make a Production Revenue Payment, the Borrower shall make principal repayments
hereunder in the amount of CDN $550,000.  Upon the Borrower becoming obligated
to make a Production Revenue Payment at anytime after April 1, 2013, the
Borrower shall thereafter make Production Revenue Payments in accordance with
the foregoing subsection 3(ii).


For the purposes of the foregoing, “Profit” shall be defined as any positive
number comprising all revenue received by Borrower from sales of minerals or
mineral by-products from the Mine, less all Borrower’s expenses, including
interest expense but excluding depreciation, distributions or dividends paid to
shareholders of Borrower, incurred in connection with such sales or the
operation of the Mine for the immediately preceding Calendar Quarter.


4.           Notwithstanding anything contained in this Note to the contrary,
the Holder may demand payment in full and declare the outstanding balance due
hereunder immediately due and payable in the event that (i) there has been a
change of control of the Borrower by virtue of any party (other than the
“Covenantor”, as defined below) acquiring more than 50% of the issued and
outstanding shares of any class of the Borrower, or (ii) if the Borrower
disposes of its interests in the Mine. .


5.           All payments hereunder shall be made by way of guaranteed or
immediately available funds delivered to the offices of Pushor Mitchell LLP, 3rd
Floor, 1665 Ellis Street, Kelowna, British Columbia, Canada, V1W 4T7,
Attention:  E. Blair Forrest.  The parties hereto specifically agree that any
payments made to or for the benefit of Holder, HGM Inc., Hunter Gold Mining
Corp. (“HGM Corp.”), a British Columbia corporation, or Central City by Borrower
or Covenantor, shall be deemed to be payments made hereunder and credited
against sums next due and owing hereunder, provided that, (i) prior to making
such payment(s), Borrower shall have received written approval from Pushor
Mitchell, LLP (as escrow agent in respect of this Note, or their successor) that
such payments shall be for the account of Holder hereunder and (ii) payments
referenced in Section 19 of the Fifth Amendment to Asset Purchase Agreement,
dated of even date herewith, by and among the foregoing parties, are deemed to
be payments made hereunder.  The Holder shall promptly provide the Borrower with
a written receipt for all payments received from the Borrower and/or the
Covenantor in respect of the sums due hereunder.


 
2

--------------------------------------------------------------------------------

 


6.           It is hereby expressly agreed that should default be made in the
payment of any installment of principal, interest or other sums when due
hereunder, and such default continues for forty-five (45) days after the date
due, an “Event of Default” shall occur under the Deed of Trust and Security
Agreement (“Deed of Trust”) of even date herewith securing this Note and
covering property located in Gilpin County, Colorado, the whole sum of
principal, accrued interest and other sums outstanding hereunder shall, at the
option of the Holder hereof, be fully accelerated and become immediately due and
payable, anything contained herein or in any instrument now or hereafter
securing this Note to the contrary notwithstanding.  Said acceleration option
and Default Rate shall continue until all such defaults have been cured.  In the
event of such acceleration, the term “Maturity Date” shall be deemed to mean the
date on which this Note is due and payable as a result of such acceleration.


6.1           Notwithstanding any other provision of this Note, if an “Event of
Default” shall occur under the Deed of Trust, the Borrower and Wits Basin
Precious Minerals Inc., a Minnesota corporation (hereinafter the “Covenantor”),
whose address is 900 IDS Center, 80 South 8th Street, Minneapolis MN 55402-8773,
shall be jointly and severally personally liable solely for the amount (the
“Limited Recourse Amount”) of CDN $2,000,000 less the aggregate of (i) all
payments of principal and interest hereunder received by or on behalf of the
Holder, (ii) any cash proceeds (the “Cash Proceeds”) received by or on behalf of
the Holder from the cash sale, prior to such default, of any of the 3,620,000
shares of the .01 par value common stock of Wits Basin Precious Minerals Inc.
which represents part of the purchase price for the Mine (the “Stock
Consideration”), and (iii) any deemed proceeds (the “Deemed Proceeds”) resulting
from the in specie disposition of the Stock Compensation by the Holder to any of
Otten, Central City, HGM Inc., Hunter Gold Mining Corp. and/or the shareholders
of any of them (a “Transferee”).  For the purposes of the foregoing, the “Deemed
Proceeds” shall be calculated on the basis of CDN $0.5525 per share disposed of
by the Holder and the “Cash Proceeds” shall be deemed to be the greater of CDN
$0.5525 per share disposed of and the actual proceeds per share disposed of by
the Holder (expressed in Canadian dollars).  The Holder’s sole recourse for any
amounts due on default hereunder in excess of the Limited Recourse Amount shall
be the secured property described in the Deed of Trust.  For greater certainty,
the cash proceeds received by any Transferee in respect of a subsequent sale of
any transferred shares shall not be included in the foregoing Limited Recourse
Amount calculations.  If an “Event of Default” shall occur under the Deed of
Trust, any remaining shares comprising the Stock Consideration that are sold by
or on behalf of the Holder after the time of such “Event of Default” shall be
deemed to have been sold for Cash Proceeds calculated in the foregoing manner
unless the Holder has complied with the right of first refusal provisions set
forth in paragraph 10 below, in which case the provisions of paragraph 10 shall
apply.


6.2           Notwithstanding the provisions of Section 6.1 above, the parties
hereto agree that the recourse provisions of Section 6.1 shall not apply until
and unless the obligations and deliveries required by that certain Undertaking
Agreement of even date herewith, by and among HGM Corp., the Holder, Dell
Balfour, Douglas McNaughton, the Covenantor and the Borrower have been fully
satisfied, as evidenced by the certificate of an officer of HGM Corp. to that
effect and delivered to the Borrower and the Covenantor.


 
3

--------------------------------------------------------------------------------

 


7.           Notwithstanding any other provision of this Note to the contrary,
it is agreed that, for a period of four (4) years commencing on the date of this
Note, Borrower reserves the right to conduct mineral title research on the
Hunter Gold Mine after the Borrower has entered the advanced exploration project
phase (drill intercepts showing an economically viable mine) in the Hunter Gold
Mine.  If the results of such mineral title research do not show that good and
marketable title to the Hunter Gold Mine was properly transferred to the
Borrower, Borrower may offset against the principal amount and any accrued
interest thereon of this Note any and all costs deemed appropriate by Borrower,
acting reasonably, to settle adverse claims in, or to acquire arm’s length
third-party interests in relation to, the Hunter Gold Mine.  In the event that
the Borrower’s mineral title research discloses such an arm’s length third-party
adverse claim and the Borrower proposes to settle such claim, the Borrower shall
first advise and confer with the Holder and the Trustee under the Trust Deed and
shall permit the Holder and the Trustee to participate in the settlement
negotiations regarding such adverse claims.


8.           Borrower may prepay a portion or the entire principal amount due
hereunder at any time without penalty, and such prepayment shall be applied as
hereinabove provided.


9.           Borrower consents to the personal jurisdiction of the state and
federal courts located in the State of Colorado in connection with any
controversy related in any way to this Note or any security or guaranty for this
Note, waives any argument that venue in such forums is not convenient, and
agrees that any litigation initiated by any of them against the Holder or any
other holder of this Note relating in any way to this Note or any security or
guaranty for this Note shall be venued in either the District Court of Gilpin
County, Colorado, or the United States District Court for the District of
Colorado.


10.          In the event of a default under this Note, the Holder agrees that
no further shares comprising the Stock Consideration shall be sold by or on
behalf of the Holder unless the Holder has first offered such shares to the
Covenantor (or its nominee), which offer (the “Offer”) shall be delivered in
writing to the Covenantor in the manner set forth in paragraph 12 (below) and
shall state the number of shares offered, the price per share offered and the
deadline for acceptance of the Offer, which deadline shall not be less than 48
hours from the time of delivery of the Offer.  The Offer may be accepted by the
Covenantor, in whole or in part, at any time prior to the deadline for
acceptance of the Offer by delivering a written notice of acceptance to the
Holder in the manner set forth in paragraph 12 (below).  If the Offer is
accepted by the Covenantor, in whole or in part, the Covenantor shall deliver
the purchase price to the Holder (or its nominee) by certified check, bank draft
or wire transfer with 3 business days thereafter and the Limited Recourse Amount
shall be reduced by the actual amount of such purchase price, whether such
purchase price is greater or less than CDN $0.5525 per share.  To the extent
that the Offer is not accepted by the Covenantor, the Holder shall be at liberty
to sell all of any of the shares offered but not purchased by the Covenantor to
any arm’s length purchaser(s) and the Limited Recourse Amount shall be reduced
by the actual amount of the cash proceeds of such sale(s) received by the
Holder, whether such cash proceeds are greater or less than CDN $0.5525 per
share.


11.          For the purposes of paragraphs 6 and 10 of this Note, the Holder
agrees to provide the Covenantor with written confirmation of any sales or
distributions of the shares comprising the Stock Consideration, other than sales
to the Covenantor under paragraph 10 (above).


 
4

--------------------------------------------------------------------------------

 


12.           All payments pursuant to this Note which are made or remitted in
currency of the United States shall be deemed to have been made in Canadian
currency at a rate equal to 1.5% below the  reported Daily 12 Noon Foreign
Exchange Rate of the Federal Reserve Bank of New York on the date such payment
is made or remitted.


13.           Any notices to be delivered under paragraph 10 (above) shall be
delivered by facsimile transmission as follows:


 If to the Borrower and/or the Covenantor:
 
Care of Wits Basin Precious Minerals Inc.
Attention:  Chief Executive Officer
Facsimile:  (612) 395-5276
 
 With a copy to:
Maslon Edelman Borman & Brand LLP
Attention:  William Mower, Esq.
Facsimile:  (612) 642-8358
 
 If to the Holder:
George E. Otten
Facsimile: (970) 785-6248
 
 With a copy to:
Hunter Gold Mining Corp.
Attention:  Dell Balfour
Facsimile:  (250) 765-4420
 
 And a copy to:
Pushor Mitchell LLP
Attention: E. Blair Forrest
Facsimile:  (250) 762-9115

 
 
5

--------------------------------------------------------------------------------

 


BORROWER:
 
Hunter Bates Mining Corporation
   
Name:
 
Title:
   
COVENANTOR:
 
Wits Basin Precious Minerals Inc.
   
Name:
 
Title:
   
HOLDER:
   
George E. Otten



Signature Page – Promissory Note
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


DEED OF TRUST AND EXHIBIT A TO DEED OF TRUST


DEED OF TRUST AND SECURITY AGREEMENT


THIS DEED OF TRUST AND SECURITY AGREEMENT (“Deed of Trust”) is made as of the
6th day of June, 2008, between HUNTER BATES MINING CORPORATION, a Minnesota
corporation (“Grantor”), having an office at 900 IDS Center, 80 South 8th
Street, Minneapolis MN 55402-8773, and the Gilpin County Public Trustee
(“Trustee”), whose address is 203 Eureka Street, P.O. Box 368, Central City, CO,
80427.


WITNESSETH:


WHEREAS, this Deed of Trust is made by Grantor to secure and enforce the payment
of the following note, obligations, indebtedness and liabilities:  (a) a certain
Promissory Note of even date herewith in the principal amount of Six Million
Seven Hundred Fifty Thousand and 00/100 Canadian Dollars (CND $6,750,000.00)
made by Grantor and payable to the order of George E. Otten, a Colorado resident
whose address is 11438 Weld County Rd, Fort Lupton, CO, 80621 (or his nominee or
assignee), with interest and payments, all as provided therein, being due and
payable in full on December 31, 2015 (or earlier as provided for therein), and
all modifications, renewals or extensions thereof (the “Note”) (said payee and
all subsequent holders of the Note or any part thereof or any interest therein
or in any of the Secured Indebtedness, as hereinafter defined, are hereinafter
collectively called the “Beneficiary”); and (b) all obligations of this Deed of
Trust or any other instruments (“Loan Documents”) executed by Grantor in favor
of Beneficiary now or hereafter evidencing or securing the above-described
indebtedness or any part thereof (collectively the “Secured Indebtedness”).  The
terms and provisions of the Note are incorporated herein by this reference.


In order to secure payment of the Secured Indebtedness, Grantor does hereby
grant, bargain, sell and convey unto the Trustee, in trust forever, that certain
property situate in the Gilpin County, Colorado, more particularly described on
Exhibit A attached hereto and incorporated herein by this reference, which is
commonly known as the Hunter Gold Mine (sometimes collectively hereinafter
referred to as the “Property” or the “Mortgaged Property”); and


TOGETHER with all and singular the tenements, hereditaments, easements, rights
of way and appurtenances thereunto belonging or in any wise appertaining,
whether now owned or hereafter acquired by Grantor, and any and all rights of
ingress and egress to and from adjoining property (whether such rights now exist
or subsequently arise), together with the reversion or reversions, remainder or
remainders, and rents, issues and profits thereof, and also the entire estate,
right, title, interest, claim and demand whatsoever of Grantor of, in and to the
same and of, in and to every part and parcel thereof; and


 
 

--------------------------------------------------------------------------------

 


TOGETHER with all buildings, structures, parking structures and improvements now
or hereafter located on the Mortgaged Property, including any and all easements
and rights of way used in connection therewith; and


TOGETHER with all right, title and interest of Grantor, if any, in all trees,
shrubs, flowers and other landscaping features and all oil, gas, minerals,
water, water rights, drains and drainage rights appurtenant to, located on,
under or above or used in connection with the Mortgaged Property and the
improvements situate thereon, or any part thereof, whether now existing or
hereafter created or acquired; and


TOGETHER with all leases, rents, issues, royalties, bonus, income and profits,
of each and every kind, now or hereafter relating to or arising from the
Mortgaged Property and the improvements situate thereon; and


All of the foregoing property, interests and rights are sometimes hereinafter
collectively referred to as the "Mortgaged Property, Improvements and Rights, or
the “Property”;


AND, Grantor, for itself and its successors and assigns, represents, warrants
and covenants that, and has good right and authority to grant, bargain, sell,
convey, transfer, assign and mortgage the Property; that the execution and
delivery of this Deed of Trust, the Note and all other instruments securing the
payment of the Note do not contravene any law, order, decree, rule or regulation
to which Grantor is subject; that the Note, this Deed of Trust and all other
instruments securing the payment of the Note constitute the legal, valid and
binding obligations of Grantor and that Grantor will warrant and forever defend
the title to the Property against the claims of all persons whomsoever claiming
or to claim the same or any part thereof, subject to all matters of record.


AND, that for so long as the Secured Indebtedness or any part thereof remains
unpaid, Grantor covenants and agrees for itself and its successors and assigns
as follows:


1.           Covenants.


1.1         General Covenants.


1.1.1       Payment.  Grantor will make prompt payment, as the same become due,
of all installments of principal and interest on the Note and of all the other
Secured Indebtedness.


1.1.2       Maintenance of Mortgaged Property.  Grantor will cause the Mortgaged
Property to be used, occupied and operated in accordance with all applicable
laws and rules, regulations and orders promulgated by all duly constituted
authorities.  Grantor will allow the Beneficiary and/or its authorized
representatives to enter the Property at any reasonable time upon advance
written notice to inspect the Property and Grantor's books and records
pertaining thereto, and Grantor will reasonably assist the Beneficiary and said
representatives in whatever way necessary to make such inspection.


 
2

--------------------------------------------------------------------------------

 


1.1.3       Taxes.  Grantor shall pay or cause to be paid prior to delinquency,
except to the extent provision is actually made therefor as set forth
hereinafter, all taxes and assessments theretofore or hereafter levied or
assessed against the Property, or any part thereof, or any other tax asserted as
a substitute therefor and upon request, will furnish the Beneficiary with
receipts showing payment of such taxes and assessments on or before the
applicable due date therefor; except that Grantor may in good faith, by
appropriate proceedings, contest and diligently pursue such contest, the
validity, applicability or amount of any asserted tax or assessment; provided,
however, that in any event each such contest shall be concluded and the taxes,
assessments, interests, costs and penalties shall be paid prior to the date any
writ or order is issued under which the Property may be sold.


1.1.4       Condemnation.  Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Property or any
portion thereof, or any other proceedings arising out of injury or damage to the
Property, or any portion thereof, Grantor will notify the Beneficiary of the
pendency of such proceedings and the time and place of all settings, hearings,
trials or other proceedings relating thereto.  The Beneficiary may participate
in any such proceedings, and Grantor shall from time to time deliver to the
Beneficiary all instruments required by it to permit such
participation.  Grantor shall, at its expense, diligently prosecute any such
proceedings.  All proceeds of condemnation awards or proceeds of sale in lieu of
condemnation with respect to the Property and all judgments, decrees and awards
for injury or damage to the Property shall be paid to the Grantor and shall be
applied to the repair, restoration or replacement of the property condemned. In
the event the proceeds of the condemnation award (after deduction for
reimbursements to the Beneficiary and Trustee) are deemed inadequate, in the
sole discretion of a licensed engineer or architect hired by Grantor, to repair
or restore any injury or damage arising from such condemnation, Grantor shall
pay said amount necessary for such repair, restoration or
replacement.  Determination by Grantor's licensed engineer or architect, acting
reasonably, of the amount required to be contributed by the Grantor shall be
deemed conclusive.  If (i) there exists an event of default under the Note, this
Deed of Trust, or the Loan Documents, the condemnation proceeds shall be applied
by the Beneficiary to cure such default and the remainder shall be paid to
Grantor for the restoration or repair of the Property, or (ii) Grantor and the
Beneficiary mutually agree, in which case the condemnation proceeds shall be
applied in payment of the Secured Indebtedness, either in whole or in part
(without a premium or penalty), in the inverse order of maturity, with the
remainder, if any, to be paid to Grantor.  The Beneficiary shall send to Grantor
a notice of the balance of the Secured Indebtedness remaining, if any, after the
application of said funds.  Grantor shall not be obligated to repair or rebuild
the damaged portion of the Property.


1.1.5       Books and Records.  Grantor will keep accurate books and records in
accordance with generally accepted accounting principles in which full, true and
correct entries shall be promptly made as to all operations on the Property,
and, as often as reasonably requested by the Beneficiary, but nor more often
than once in each calendar quarter, Grantor will make reports of operations in
such form as the Beneficiary prescribes, setting out full data as to the
exploration activities and expenditures, mine development activities and
expenditures, mining activities and expenditures and all revenues from the
Property.


 
3

--------------------------------------------------------------------------------

 


2.           Remedies and Events of Default.


2.1          Events of Default.  The term "default" or "event of default" as
used in this Deed of Trust shall mean the occurrence of any of the following
events:


(a)           The failure of Grantor to make any installment of principal or
interest due under the Note within forty-five (45) days from the date such
payment is due;


(b)           The failure of Grantor to make any payment except for a payment
described in paragraph (a) hereof, within forty-five (45) days of the Trustee’s
and/or the Beneficiary's notice of such failure; or


(c)           The failure of Grantor to timely and properly observe, keep or
perform any material nonmonetary covenant, agreement, warranty or condition
herein or of any Loan Documents required to be observed, kept or performed,
except that Grantor shall have one hundred and twenty (120) days from notice of
such failure to cure such default and if such default cannot be cured within one
hundred and twenty (120) days, Grantor shall have a reasonable period of time
within which to cure such default, provided Grantor promptly commences curative
action and prosecutes such curative action diligently to completion and provided
such default or failure can be and is cured within six months from the date of
such notice.


2.2           Acceleration.  Upon the occurrence of a default, which is not
cured during the applicable cure period, if any, the Beneficiary shall have the
option of declaring all the Secured Indebtedness in its entirety to be
immediately due and payable without notice to Grantor, and the liens and
security interests evidenced hereby shall be subject to foreclosure in any
manner provided for herein and as provided by law.


2.3           Management and Possession.  Upon the occurrence of a default which
is not cured during the applicable cure period, if any, the Beneficiary is
authorized, whether prior or subsequent to the institution of any foreclosure
proceedings, to enter upon the Property, or any part thereof, and to take
possession of the Property and to exercise, without interference from Grantor,
any and all rights to construct, manage, possess, operate, protect or preserve
the Property and all equipment, data, documents, records, samples, minerals, ore
and other materials relating to and/or derived from the Property (the
“Associated Materials”), and to deduct from the proceeds (if any) resulting from
the exercise of such rights all reasonable costs, expenses and liabilities of
every character incurred by the Beneficiary in exercising such rights and in
managing, operating, maintaining, protecting or preserving the Property and the
Associated Materials and to apply the remainder of such proceeds on the
indebtedness secured hereby in such manner as the Beneficiary may elect.  If
necessary to obtain the possession provided for above, the Beneficiary may
invoke any and all legal remedies to dispossess Grantor.


 
4

--------------------------------------------------------------------------------

 


2.4           Foreclosure as Deed of Trust.  Upon the occurrence of a default
hereunder, which is not cured during the applicable cure period, if any, the
Beneficiary may declare a violation of any of the covenants hereof and elect to
advertise the Mortgaged Property, the Associated Materials, and all improvements
and other rights relating to the foregoing, for sale and demand such
sale.  Then, upon filing notice of such election and demand for sale with the
Trustee, the Trustee shall proceed to foreclose upon the Property and, if
directed to do so by the Beneficiary, upon the Associated Materials, all as
provided by applicable law.  The Trustee shall provide public notice of such
foreclosure sale as provided by applicable law.  The Trustee shall sell and
dispose of the Property, the Associated Materials, and all improvements and
rights relating to the foregoing (en masse or in separate parcels, as the
Trustee may think best) and all the right, title and interest of Grantor, and
its successors and assigns therein, at public auction all in accordance with the
provisions of Colorado Statutes.  Such sale(s) shall be a perpetual bar, both in
law and equity, against Grantor and its successors and assigns, and all other
persons claiming the Mortgaged Property, the Associated Materials, and all
improvements and rights relating to the foregoing, or any part thereof by,
through, from or under Grantor.  The Beneficiary may purchase the Mortgaged
Property, the Associated Materials, and all improvements and rights relating the
foregoing, or any part thereof, and may bid in any part or all of the
indebtedness secured hereby, and the purchaser(s) at any such sale shall not be
obligated to see to the application of the purchase money.


Any reasonable costs incurred by Beneficiary or its attorney as a part of the
cost of foreclosure in conjunction with Grantor's default hereunder shall be
deemed allowable by the Trustee in a foreclosure action.  Such allowable costs
shall include, but not be limited to, appraisal fees, attorney fees and all
costs incurred by Beneficiary or its attorney in conjunction with securing,
preserving and maintaining the Property, the Associated Materials and any
improvements and rights relating to the foregoing, such as, by way of example
and not by way of limitation, costs incurred in conjunction with the appointment
and/or institution of a receivership (whether or not a receiver be appointed).


2.5           Foreclosure as Mortgage.  This instrument shall be effective as a
mortgage and a security agreement as well as a deed of trust and, upon the
occurrence of a default, may be foreclosed, at the election of the Beneficiary,
as to any of the Property or the Associated Materials in any manner permitted by
the laws of the State of Colorado.


2.6           Application of Proceeds.  The proceeds of any sale in foreclosure
of the liens evidenced hereby shall be applied:


FIRST, to the payment of all costs and expenses incident to such foreclosure
sale, including, but not limited to, all reasonable attorneys' fees and court
costs and charges of every character, and the statutory fee to the Trustee;


SECOND, to the payment in full of the Secured Indebtedness (including,
specifically, without limitation, the principal, interest, late charges and
attorneys' fees due and unpaid on the Note and the amounts due and unpaid and
owed to the Beneficiary under this Deed of Trust) in such order as the
Beneficiary may elect; and


 
5

--------------------------------------------------------------------------------

 


THIRD, the remainder, if any, shall be paid in accordance with applicable
statutory provisions or court order.


2.7           Receiver.  In addition to all other remedies herein provided for,
Grantor agrees that upon the occurrence of a default, the Beneficiary shall, as
a matter of right, be entitled to an ex parte appointment of a receiver or
receivers for all or any part of the Property and the Associated Materials
without regard to the value of the Property or the Associated Materials or to
the solvency of any person or persons liable for the payment of the indebtedness
secured hereby, and Grantor does hereby consent to the appointment of such
receiver or receivers, waives any and all defenses to such appointment and
agrees not to oppose any application therefor by the Beneficiary, but nothing
herein is to be construed to deprive Beneficiary of any other right, remedy or
privilege it may now have under the law to have a receiver appointed; provided,
however, that the appointment of such receiver, trustee or other appointee by
virtue of any court order, statute or regulation shall not impair or in any
manner prejudice the rights of the Beneficiary to receive payment of the rents
and income.  The receiver or his/her/its agents shall be entitled to enter upon
and take possession of any and all of the Property and the Associated
Materials.  The receiver, personally or through its agents or attorneys, may
exclude Grantor and its agents, servants and employees wholly from the Property
and the Associated Materials and have, hold, use, operate, manage and control
the same and each and every part thereof, and keep insured, the Property and the
Associated Materials.  Such receivership shall, at the option of the
Beneficiary, continue until full payment of all sums, hereby secured, then due
and payable or until title to the Property and the Associated Materials shall
have passed by foreclosure sale under this Deed of Trust and the period of
redemption, if any, shall have expired.


2.8           Remedies Cumulative.  All remedies herein expressly provided for
are cumulative of any and all other remedies existing at law or in equity and
are cumulative of any and all other remedies provided for in any other
instrument securing the payment of the Secured Indebtedness, or any part
thereof, or otherwise benefiting the Beneficiary, and the Trustee and the
Beneficiary shall, in addition to the remedies herein provided, be entitled to
avail themselves of all such other remedies as may now or hereafter exist at law
or in equity for the collection of the Secured Indebtedness and the enforcement
of the covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the use of any remedy provided for hereunder or under any
such other instrument or provided for by law shall not prevent the concurrent or
subsequent use of any other appropriate remedy or remedies.  The Beneficiary
shall be entitled to enforce the provisions of this Deed of Trust and to
exercise its rights and remedies hereunder notwithstanding that some or all of
the indebtedness hereby secured is now or shall hereafter be otherwise secured,
whether by mortgage, pledge, lien, assignment or otherwise.  Neither the
acceptance of this Deed of Trust nor the enforcement thereof shall prejudice or
in any manner affect the right of the Beneficiary to realize upon or enforce any
other security now or hereafter held by the Beneficiary, it being understood
that the Beneficiary shall be entitled to enforce this Deed of Trust and any
other security now or hereafter held by it in such order and manner as it may in
its sole discretion determine.


2.9           Election of Remedies.  The Beneficiary may resort to any security
given by this Deed of Trust or to any other security now existing or hereafter
given to secure the payment of the Secured Indebtedness, in whole or in part,
and in such portions and in such order as may seem best to the Beneficiary in
its sole discretion.


 
6

--------------------------------------------------------------------------------

 


2.10           Tenancy of Grantor.  In the event there is a foreclosure sale
hereunder and at the time of such sale Grantor or its representatives,
successors or assigns or any other persons claiming any interest in the Property
and/or the Associated Materials by, through or under Grantor are occupying or
using the Property and/or the Associated Materials, or any part thereof, each
and all shall, at the option of the Beneficiary or the purchaser at such sale,
as the case may be, immediately become the tenant of the Beneficiary or said
purchaser and said tenancy shall be terminable at will by the Beneficiary or
said purchaser, as the case may be.  In the event any tenant fails to surrender
possession of said Property and Associated Materials upon the exercise of such
option, the purchaser shall be entitled to institute and maintain an action for
forcible entry and detainer.


3.           Miscellaneous.


3.1           Release.  If the Secured Indebtedness is paid in full, then and in
that event only, all rights under this Deed of Trust shall be released by the
Beneficiary in due form at Grantor's cost.  No release of this Deed of Trust or
the lien thereof shall be valid unless executed by the Beneficiary.


3.2           Beneficiary Rights.  Without affecting the responsibility of
Grantor for the performance of the covenants and agreements herein contained,
and without affecting the lien of this Deed of Trust upon any of the Property
and the Associated Materials, the Beneficiary may at any time and from time to
time without notice in writing:  (a) waive compliance by Grantor with any
covenant herein made by Grantor to the extent and in the manner specified in
such writing; (b) consent to Grantor doing any act which hereunder Grantor is
required to do, to the extent and in the manner specified in such writing; (c)
release any part of the Property and/or the Associated Materials, or any
interest therein, from the lien and security interest of this Deed of Trust; (d)
release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other instrument now or
hereafter securing the payment of the Secured Indebtedness, without impairing or
releasing the liability of any other party; (e) extend the time for payment of
the Note or otherwise grant indulgences or modify the Note, or (f) subordinate
the lien hereof.


3.3           Maximum Interest.  Any provision contained herein, in the Note or
in any other instrument evidencing, securing or otherwise relating to any of the
Secured Indebtedness to the contrary notwithstanding, the Beneficiary shall not
be entitled to receive or collect, nor shall Grantor be obligated to pay,
interest on any of the Secured Indebtedness in excess of the maximum rate of
interest permitted by applicable law, and if any provision herein, in the Note
or in such other instrument shall ever be construed or held to permit the
collection or to require the payment of any amount of interest in excess of that
permitted by applicable law, the provisions of the Note shall control and shall
override any contrary or inconsistent provision herein or in such other document
or instrument.


 
7

--------------------------------------------------------------------------------

 


3.4           Notices.  Any and all notices, elections, demands, requests, and
responses thereto permitted or required to be given under this Deed of Trust
shall be in writing, signed by or on behalf of the party giving the same, and
shall be deemed to have been properly given and shall be effective upon being
personally delivered, or upon being deposited in the United States mail, postage
prepaid, certified with return receipt requested, or upon being deposited with
an overnight commercial delivery service requiring proof of delivery, to the
other party at the address of such other party set forth above or at such other
address within the continental United States or Canada as such other party may
designate by notice specifically designated as a notice of change of address and
given in accordance herewith; provided, however, that the time period in which a
response to any such notice, election, demand or request must be given shall
commence on the date of receipt thereof; and provided further that no notice of
change of address shall be effective until the date of receipt
thereof.  Personal delivery to a party or to any officer, partner, agent or
employee of such party at said address shall constitute receipt.  Rejection or
other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt.  Any such
notice, election, demand, request or response to the respective parties shall be
addressed to the addresses provided above.  A copy of any notices addressed to
the Trustee and/or the Beneficiary shall be delivered at the same time to Pushor
Mitchell LLP, 3rd Floor, 1665 Ellis Street, Kelowna, BC, Canada, V1Y 2B3,
attention E. Blair Forrest.


3.5           Binding Effect.  The terms, provisions, covenants and conditions
hereof shall be binding upon Grantor and the heirs, representatives, successors
and assigns of Grantor, including all heirs and successors in interest of
Grantor in and to all or any part of the Property and/or the Associated
Materials, and shall inure to the benefit of Grantor, the Trustee and the
Beneficiary and their respective successors and assigns, substitutes and assigns
and shall constitute covenants running with the land.  All references in this
Deed of Trust to Grantor, the Trustee or the Beneficiary shall be deemed to
include all such representatives, successors, substitutes and assigns.


3.6           Invalidity.  A determination that any provision of this Deed of
Trust is unenforceable or invalid shall not affect the enforceability or
validity of any remaining provision, and any determination that the application
of any provision of this Deed of Trust to any person or circumstance is illegal
or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.


3.7           Redemption.  In the event the Property or any part thereof shall
be sold upon foreclosure as provided hereunder, the sum for which the same shall
have been sold shall, for purposes of redemption (pursuant to Section 38-38-301,
et seq., C.R.S., or the corresponding provisions of any future law), bear
interest at the rate of interest provided in the Note from the date of sale
until paid.


3.8           Governing Law.  This Deed of Trust and the Note secured hereby
shall be governed by and construed according to the laws of the State of
Colorado at the date of execution.


 
8

--------------------------------------------------------------------------------

 


3.9           Grantor’s Liability.  The Grantor’s liability is limited pursuant
to the terms of the Note.  In the event of a default under the Note, the Grantor
shall be personally liable solely for the Limited Recourse Amount as defined in
the Note, subject to the terms and limitations contained in the Note..


Signature Page Follows
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantor has executed this instrument as of the date
first set forth above.


GRANTOR:
 
HUNTER BATES MINING CORPORATION
 
By: 
 



STATE OF MINNESOTA                             )
) ss.
COUNTY OF Hennepin                                 )


The foregoing instrument was acknowledged before me this ___ day of ________,
2008, by ___________________, as ___________________ of Hunter Bates Mining
Corporation, a Minnesota corporation, on behalf of the corporation.



 
Notary Public



Signature Page to Deed of Trust
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
DEED OF TRUST


LEGAL DESCRIPTION


Exhibit A


PARCEL GROUP A:


Parcel A-1:


The BATES LODE Mining Claim, U. S. Survey No. 224, as described in the United
States Patent recorded on November 21, 1876, in Book 62 at Page 287,
EXCEPTING AND EXCLUDING all town property rights upon the surface and all
houses, buildings, structures, lots, blocks, streets, alleys and other municipal
improvements on the surface, and all rights necessary or proper to the
occupation, possession or enjoyment of the same, as excepted and excluded in the
said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-2:


The CARR LODE Mining Claim, U. S. Survey No. 442, as described in the United
States Patent recorded on August 7, 1879, in Book 68 at Page 349,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Survey No.
173, as excepted and excluded in the said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-3:


Mineral rights only in and to the ELLIETH LODE Mining Claim, U. S. Survey No.
37, as described in the United States Patent recorded on June 20, 1872, in Book
53 at Page 277,
County of Gilpin, State of Colorado.


Parcel A-4:


An undivided 2/3 interest in and to the East 185 feet, being the discovery
claim, and 85 feet of the West end of Claim No. 1 East of the discovery claim of
the GERMAN LODE Mining Claim, U. S. Survey No. 204, the said GERMAN LODE Mining
Claim being described in the United States Patent recorded on August 24, 1874,
in Book 58 at Page 74,
County of Gilpin, State of Colorado.


Parcel A-5:


The East 715 feet of the West 1,100 feet Claim of the GERMAN LODE Mining Claim,
U. Survey No. 204, the said GERMAN LODE Mining Claim being described in the
United States Patent recorded on August 24, 1874, in Book 58 at Page 74,
County of Gilpin, State of Colorado.


 
 

--------------------------------------------------------------------------------

 


Parcel A-6:


Surface rights only in and to that portion of the HOPE NO. 2 LODE Mining Claim,
U. S. Survey No. 252, as described in the United States Patent recorded on
September 16, 1970, in Book 268 at Page 311, that lies Southwest of Block 47, in
the City of Central,
EXCEPTING AND EXCLUDING therefrom all town property rights upon the surface, and
excepting and excluding from the same all houses, buildings, structures, lots,
blocks, streets, alleys or other municipal improvements, as excepted and
excluded in the said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-7:


The HUNTER LODE Mining Claim, U. S. Survey No. 266, as described in the United
States Patent recorded on June 22, 1883, in Book 93 at Page 137,
EXCEPTING AND EXCLUDING therefrom all town property rights upon the surface and
all houses, buildings, structures, lots, blocks, streets, alleys and other
municipal improvements on the surface, and all rights necessary or proper to the
occupation, possession or enjoyment of the same, as excepted and excluded in the
said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-8:


Mineral rights in and to the KITTY LODE Mining Claim, U. S. Survey No. 734, a
described in the United States Patent recorded in Book 246 at Page 437, together
with that portion of the surface of the said KITTY LODE Mining Claim lying East
of the railroad right of way,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Lots Nos. 72,
204, 252, 267, 730, and all town property rights upon the surface and all
houses, buildings, structures, lots, blocks, streets, alleys and other municipal
improvements on the surface, and all rights necessary or proper to the
occupation, possession or enjoyment of the same, as excepted and excluded in the
said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-9:


Mineral rights only in and to the LEAVITT LODE Mining Claim, U. S. Survey No.
76, as described in the United States Patent recorded on November 6, 1871, in
Book 53 at Page 83,
EXCEPTING AND EXCLUDING any portion thereof embraced by Survey No. 37, as
excepted and excluded in the said United States Patent,
County of Gilpin, State of Colorado.


Parcel A-10:


Surface rights only in and to that portion of the MOSELL LODE Mining Claim, U.
S. Survey No. 675, lying Northeast of the railroad right of way crossing the
said MOSELL LODE Mining Claim, as the said MOSELL LODE Mining Claim is described
in the United States Patent recorded on September 12, 1988, in Book 296 at Page
419,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Mining Claims
or Surveys Nos. 311, 500 and 609, as excepted and excluded in the said United
States Patent,
County of Gilpin, State of Colorado.


Parcel A-11


The SAXON LODE Mining Claim, U. S. Survey No. 730, as described in the United
States Patent recorded in Book 296 at Page 426,
EXCEPT that portion of the surface of the said SAXON LODE Mining Claim which
lies between the Gregory Street and Lawrence Street rights of way,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Mining Claims
or Surveys Nos. 37, 73, 76, 204, 224, 235, 266, 276, 372 506, 590, 607 and 675
and all town property rights upon the surface and all houses, buildings,
structures, lots, blocks, streets, alleys and other municipal improvements on
the surface, and all rights necessary or proper to the occupation, possession or
enjoyment of the same, as excepted and excluded in the said United States
Patent,
EXCEPT surface rights in and to that portion of the said SAXON LODE Mining Claim
that is Southwest of the railroad right of way,
AND EXCEPT the railroad right of way which crosses the said SAXON LODE Mining
Claim,
County of Gilpin, State of Colorado.
 
 
12

--------------------------------------------------------------------------------

 
 
Parcel A-12:


Lots 3, 4 and 5,
Block 47,
City of Central,
County of Gilpin,
State of Colorado.


Parcel A-13:
Lots 1-11,
Block 48,
City of Central,
County of Gilpin,
State of Colorado.


Parcel A-14:


Mineral rights only in and to Lot 1,
Block 49,
City of Central,
County of Gilpin,
State of Colorado.


Parcel A-15:


Conrad Lot, City of Central, described in deed recorded in Book 150 at Page 332,
to-wit: Beginning at a point on Line 5-6 of Survey No. 73, Kip Lode, whence
Corner No. 5 of Survey No. 73 bears N 68 30’ E, 6.24 feet and Station No. 2
Leavitt Street bears N 5 56’ W, 297.3 feet; thence S 68 30’ W, 45.76 feet;
thence S 27 W, 76 feet; thence N 86 15’ E, 82.5 feet; thence N 3 45’ W, 79.53
feet to Place of Beginning, County of Gilpin, State of Colorado.


PARCEL GROUP B:


Parcel B-1:


Mineral rights only in and to the ELLIOTT LODE Mining Claim, U. S. Survey No.
77, as described in the United States Patent recorded on November 6, 1871, in
Book 53 at Page 80,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Survey No. 76,
as excepted and excluded in the said United States Patent,
County of Gilpin, State of Colorado.


Parcel B-2:


Mineral rights only in and to the HARTFORD LODE Mining Claim, U. S. Survey No.
742, as described in the United States Patent recorded on September 12, 1988, in
Book 393 at Page 333,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Mining Claims
or Surveys Nos. 56, 64, 73, 204, 235, 506, 675, 730, 734, 739, 753, and Bledsoe
and Simmons Lodes, as excepted and excluded in the said United States Patent,
County of Gilpin, State of Colorado.
 
 
13

--------------------------------------------------------------------------------

 
 
Parcel B-3:


Mineral rights only in and to the HUNTER LODE Mining Claim, U. S. Survey No.
507, as described in the United States Patent recorded on December 16, 1881, in
Book 82 at Page 12,
County of Gilpin, State of Colorado.


Parcel B-4:


Mineral rights only in and to the East 450 feet of the KIP LODE Mining Claim, U.
S. Survey No. 73, and surface rights only in and to that portion of the said KIP
LODE Mining Claim, U. S. Survey No. 73, that is East of the East side-line of
the Ontonagon Lode Mining Claim, U. S. Survey No. 506, as the said KIP LODE
Mining Claim, U. S. Survey No. 73, is described in the United States Patent
recorded on November 6, 1871, in Book 53 at Page 77,
EXCLUSIVE OF “ground previously conveyed, the portions of all other claims
previously surveyed and patented by the United States and falling within the
boundary lines hereinbefore described,” as provided in the said United States
Patent,
County of Gilpin, State of Colorado.


Parcel B-5:


Mineral rights only in and to the McCALLISTER LODE Mining Claim, U. S. Survey
No. 235, as described in the United States Patent recorded on December 17, 1975,
in Book 296 at Page 413,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Mining Claims
or Surveys Nos. 53 and 62, as excepted and excluded in the said United States
Patent,
County of Gilpin, State of Colorado.


Parcel B-6:


Mineral rights only in and to the ONTONAGON LODE Mining Claim, U. S. Survey No.
506, as described in the United States Patent recorded on February 28, 1892, in
Book 82 at Page 40,
EXCEPTING AND EXCLUDING therefrom any portion thereof embraced by Mining Claims
or Surveys Nos. 37, 62, 73, 76, 204 and 235, as excepted and excluded in the
said United States Patent,
County of Gilpin, State of Colorado.


Parcel B-7:


A permanent easement to the German Mine site, located on the German Mining
Claim, Survey #204, form Packard Street in the City of Central.  This easement
grants regular vehicle and truck traffic related to the German Mine site,
located on the German Mining Claim Survey #204;
And
A permanent easement to the German Mine site, located on the German Mining
Claim, Survey #204, form the nearest developed street in the Mammoth Hill
planned Unit Development;
And
A surface area of 100 foot radius from the center of the German Mine Shaft,
located on the German Mining Claim Survey #204, as designated for the purpose of
erecting a headframe, locating a hoisthouse hoist, and usual mining equipment
and to maintain an escapeway while mining the German Mining Claim is being
actively pursued,
County of Gilpin, State of Colorado


 
14

--------------------------------------------------------------------------------

 


EXHIBIT I


UNDERTAKING AGREEMENT


Dated as of the 5th day of June, 2008.


AMONG:


Hunter Gold Mining Corp., a British Columbia corporation


(“HGM Corp.”)


- and -


George Otten, a Colorado resident


(“Otten”)


- and -


Dell Balfour, a British Columbia resident


(“Balfour”)


- and -


Douglas MacNaughton; a British Columbia resident


(“MacNaughton”)
OF THE FIRST PART
AND:
Wits Basin Precious Minerals Inc., A Minnesota corporation


(“Wits Basin” )


- and -


Hunter Bates Mining Corporation, a Minnesota corporation


(“Hunter Bates”)
OF THE SECOND PART
WHEREAS:


A.
HGM Corp., together with its beneficially owned subsidiary Hunter Gold Mining
Inc. (“SubCo”), a Colorado corporation, Central City Consolidated Corp., a
Colorado corporation controlled by Otten, and Otten, has entered into an asset
purchase agreement, as amended, with Wits Basin (the “Asset Purchase
Agreement”).


 
 

--------------------------------------------------------------------------------

 

B.
Wits Basin has assigned its interest in the Asset Purchase Agreement to Hunter
Bates.



C.
Hunter Bates has requested that the closing date of the Asset Purchase Agreement
be expedited.



D.
The Asset Purchase Agreement contemplates the delivery of certain legal opinions
on behalf of certain parties thereto, including HGM Corp. and SubCo.



E.
Colorado counsel for SubCo has advised that the transactions contemplated by the
Asset Purchase Agreement will amount to the disposition of substantially all of
the assets and undertaking of SubCo and HGM Corp. and, consequently, the
approval of the shareholders of HGM Corp. is required. They have also requested
that HGM Corp. and the directors and officers of SubCo execute various
resolutions and other corporate documents in respect of SubCo.



F.
British Columbia counsel for HGM Corp. has advised that if the transactions
contemplated by the Asset Purchase Agreement constitute the disposition of
substantially all of the assets and undertaking of HGM Corp., the transaction
must be approved by a special majority of the shareholders of HGM Corp. voting
at a meeting of the HGM Corp. shareholders convened for that purpose or,
alternatively, by way of a unanimous written consent resolution of the HGM Corp.
shareholders.



G.
The parties are of the view that obtaining the requisite HGM Corp. shareholder
approval prior to closing the Asset Purchase Agreement will unduly delay the
closing and the parties wish to provide for a mechanism that will allow the
parties to complete the closing of the Asset Purchase Agreement prior to the HGM
Corp. shareholder meeting to approve the transaction.



H.
Otten, Balfour and MacNaughton are the only directors of HGM Corp. and, as such,
have the authority to convene a meeting of the shareholders of HGM Corp.



NOW THEREFORE, in consideration of the mutual promises. set out in this
agreement and in consideration of hunter bates agreeing to close the asset
purchase agreement prior to hgm corp. obtaining shareholder approval of the
transaction, the parties agree as follows:


1.           Otten, Balfour and MacNaughton, in their capacity as directors of
HGM Corp. and on behalf of HGM Corp., hereby undertake and agree to cause HGM
Corp. to convene an extraordinary meeting of the shareholders of HGM Corp. at
the earliest possible time and, in any event; not later than 60 days from the
date of the Undertaking Agreement, for the purposes of seeking shareholder
approval of a special resolution ratifying and approving the Asset Purchase
Agreement and the transactions contemplated thereunder (the “Special
Resolution”).

 
2

--------------------------------------------------------------------------------

 

2.           Otten, Balfour and MacNaughton, in their capacities as directors of
HGM Corp. and on behalf of. HGM Corp., hereby undertake and agree to recommend
the approval of the Asset Purchase Agreement and the transactions contemplated
thereunder to the shareholders of HGM Corp. and the Special Resolution.


3.           HGM Corp., together with Otten, Balfour and MacNaughton, in their
capacities as directors of HGM Corp. and on behalf of HGM Corp., hereby
undertake and agree to take all steps and to do all things reasonably necessary
and appropriate to obtain the approval of the HGM Corp. shareholders to the
Special Resolution.


4.           HGM Corp., together with Otten, Balfour and MacNaughton, in their
capacities as directors of HGM Corp. and on behalf of HGM Corp., hereby agree
that, pursuant to section 30l(3)(a) of the Business Corporations Act (British
Columbia), the closing of the Asset Purchase Agreement prior to obtaining the
approval of the Special Resolution by the HGM Corp. shareholders will not be
invalid for that reason and hereby undertake not to assert, or assist others in
asserting, that the completion of the transactions contemplated by the Asset
Purchase Agreement are invalid as a result of the absence of the approval of the
Special Resolution by the HGM Corp. shareholders prior to the closing of the
Asset Purchase Agreement.


5.           HGM Corp., together with Otten, Balfour and MacNaughton, in their
capacities as directors of HGM Corp. and on behalf of HGM Corp., hereby agrees
to cause SubCo and the directors and officers of SubCo to execute all
transaction documents and all internal corporate documents reasonably necessary,
in the opinion of SubCo’s Colorado legal counsel, to enable SubCo to complete
the transactions contemplated by the Asset Purchase Agreement, including all
ancillary documents reasonably required to be signed by or on behalf of SubCo to
enable Hunter Bates to obtain title insurance in respect of the real property
interests it is acquiring under the Asset Purchase Agreement.


6.           HGM Corp., together with Otten, Balfour and MacNaughton, in their
capacities as directors of HGM Corp, and on behalf of HGM Corp., hereby agrees
that, upon HGM Corp. obtaining the shareholder approval contemplated in
paragraph 4 above, it shall cause its British Columbia counsel to deliver a
legal opinion to counsel for Hunter Bates and Wits Basin substantially in the
form attached hereto as Schedule “A” in connection with the closing of the Asset
Purchase. Agreement.


7.           Time is of the essence of this Agreement.


8.           Thus Agreement will be governed by and interpreted in accordance
with the laws of the State of Colorado.


9.           This Agreement may be executed in several counterparts, including
by facsimile, each of which when executed shall be deemed to be an original and
such counterparts together shall be but one and the same instrument.


Signed by the parties hereto as of the date referenced on the first page hereof.

 
3

--------------------------------------------------------------------------------

 


HUNTER GOLD MINING CORP.
               
Per:  
  
     
  Authorized Signatory
         
SIGNED, SEALED & DELIVERED
)
 
in the presence of:
)
   
)
 
  
)
 
Signature
)
   
)
 
  
)
 
Print Name
)
GEORGE OTTEN
 
)
   
)
 
  
)
 
Address
)
   
)
 
  
)
 
Occupation
         
SIGNED, SEALED & DELIVERED
)
 
in the presence of:
)
   
)
 
  
)
 
Signature
)
   
)
 
  
)
 
Print Name
)
DELL BALFOUR
 
)
 
  
)
 
Address
)
   
)
 
  
)
 
Occupation
   


 
4

--------------------------------------------------------------------------------

 


SIGNED, SEALED & DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Signature
)
   
)
   
)
 
Print Name
)
DOUGLAS MacNAUGHTON
 
)
 
.
)
 
Address
)
   
)
    
)
 
Occupation
         
WITS BASIN PRECIOUS MINERALS INC.
             
Per:  
  
     
  Authorized Signatory
         
HUNTER BATES MINING CORPORATION
       
Per:
  
     
  Authorized Signatory
   


 
5

--------------------------------------------------------------------------------

 

EXHIBIT J


SHAREHOLDER VOTING AGREEMENT
 
Dated as of the 6th day of June, 2008.
 
AMONG:


George E. Otten, a Colorado resident


(“GE Otten”)


and:


George D. Otten, a Colorado resident


(“GD Otten”)


and:


Joanne Otten, a Colorado resident


(“J Otten”)


and:


Christopher D. Otten, a Colorado resident


(“CD Otten”)


and:


Dell Balfour, a British Columbia resident


(“Balfour”)


and:


Douglas MacNaughton, a British Columbia resident


(“MacNaughton”)


and:

 
6

--------------------------------------------------------------------------------

 

Central City Consolidated Corp., a Colorado corporation, doing business as
“Central City Consolidated Mining Co.”


(“Central City”)


and:


Pier Mac Petroleum Installation Ltd., a British Columbia corporation


(“Pier Mac”)


and:


Taican Enterprise Corp., a British Columbia corporation


(“Taican”)


OF THE FIRST PART
 
AND:


Wits Basin Precious Minerals Inc., A Minnesota corporation


(“Wits Basin”)


and:


Hunter Bates Mining Corporation, a Minnesota corporation


(“Hunter Bates”)


OF THE SECOND PART


WHEREAS:
 
A.
Hunter Gold Mining Corp. (“HGM Corp.”), together with its beneficially owned
subsidiary Hunter Gold Mining Inc., a Colorado corporation, Central City, and GE
Otten, has entered into an asset purchase agreement, as amended, with Wits Basin
(the “Asset Purchase Agreement”).

 
B.
Wits Basin has assigned its interest in the Asset Purchase Agreement to Hunter
Bates.

 
C.
Hunter Bates has requested that the closing date of the Asset Purchase Agreement
be expedited.

 

 
7

--------------------------------------------------------------------------------

 

D.
HGM Corp. intends to seek shareholder ratification and approval of the Asset
Purchase Agreement and the transactions contemplated thereby, from the HGM Corp.
shareholders subsequent to the closing of the Asset Purchase Agreement.

 
E.
GE Otten, GD Otten, J Otten and CD Otten are closely related family members
(collectively, the “Ottens”) who between them control more than 50% of the
voting securities of Central City.

 
F.
Pier Mac is controlled by MacNaughton.

 
G.
Taican is controlled by Balfour.

 
H.
Each of the Ottens, Central City, Pier Mac and Taican are shareholders of HGM
Corp. and collectively control 1,399,910 common voting shares of HGM Corp. out
of an aggregate of 2,619,954 issued and outstanding voting common shares.

 
I.
The parties are all of the view that obtaining the requisite HGM Corp.
shareholder approval prior to closing the Asset Purchase Agreement will unduly
delay the closing and the parties wish to provide for a mechanism that will
allow the parties to complete the closing of the Asset Purchase Agreement prior
to the HGM Corp. shareholder meeting to approve the transaction.

 
J.
Each of the Ottens, Central City, Pier Mac and Taican have agreed to cause all
of their presently owned and after-acquired HGM Corp. shares (the “HGM Shares”)
to be voted in favour of the approval of the Asset Purchase Agreement at a
meeting of the shareholders of HGM Corp. to be convened for that purpose.

 
K.
Each of the Ottens, Central City, Pier Mac and Taican (collectively, the
“Parties”), as shareholders of HGM Corp., will benefit directly and/or
indirectly from the completion of the transactions contemplated by the Asset
Purchase Agreement.

 
NOW THEREFORE, in consideration of the mutual promises set out in this agreement
and in consideration of hunter bates agreeing to close the asset purchase
agreement prior to hgm corp. obtaining shareholder approval of the transaction,
the parties agree as follows:
 
1.           The Parties hereby agree to vote, in person or by duly authorized
and delivered proxy or power of attorney, all of the HGM Shares presently owned
by them, together with any HGM Shares acquired by them after the date hereof,
and including, without limitation, any HGM Shares in respect of which they then
hold a valid voting proxy and/or power of attorney, in favour of all resolutions
presented to the HGM Corp. shareholders for the purposes of ratifying and
approving the Asset Purchase Transaction and all transactions contemplated
thereby (the “Shareholder Resolutions”).  The parties further agree that until
the Shareholder Resolutions have been ratified and approved, none of the parties
of the first part shall transfer or otherwise dispose of any HGM Shares held by
them, nor grant any voting proxy or power of attorney over such HGM Shares,
except to one or more of GE Otten, Balfour or MacNaughton.

 
8

--------------------------------------------------------------------------------

 

2.           The Parties, in their capacities of shareholders of HGM Corp.,
agrees to support and recommend the approval of the Shareholder Resolutions to
all other HGM Corp. Shareholders.


3.           This Agreement shall enure to the benefit of and be binding upon
the respective heirs, executors, administrators and permitted assigns of the
Parties.


4.           This Agreement shall be governed by the laws of the State of
Colorado.


5.           Time shall be of the essence of this Agreement.


6.           A copy of this Agreement delivered by facsimile or other telecopier
machine and bearing a copy of the signature of a party to this Agreement shall
for all purposes be treated and accepted as an original copy thereof.  This
Agreement may be executed in any number of counterparts, each of which when
delivered shall be deemed to be an original and all of which together shall
constitute one and the same document.


Signed by the parties hereto as of the date referenced on the first page hereof.


Signature Pages Follow

 
9

--------------------------------------------------------------------------------

 


SIGNED, SEALED & DELIVERED
   
in the presence of:
         
  
   
Signature
         
  
 
  
Print Name
 
  
   
  
  
 
GEORGE OTTEN
Address
         
  
   
Occupation
               
SIGNED, SEALED & DELIVERED
   
in the presence of:
         
  
   
Signature
       
  
  
 
  
Print Name
 
  
   
DELL BALFOUR
  
   
Address
         
  
   
Occupation
   

 
 

--------------------------------------------------------------------------------

 


SIGNED, SEALED & DELIVERED
 
  
in the presence of:
         
  
   
Signature
         
  
 
  
Print Name
 
  
   
  
  
 
DOUGLAS MacNAUGHTON
Address
         
  
   
Occupation
   




     
SIGNED, SEALED & DELIVERED
   
in the presence of:
         
  
   
Signature
       
  
  
 
  
Print Name
 
  
   
GEORGE D. OTTEN
  
   
Address
         
  
   
Occupation
   

 
 
11

--------------------------------------------------------------------------------

 


SIGNED, SEALED & DELIVERED
   
in the presence of:
         
  
   
Signature
         
  
 
  
Print Name
 
  
   
  
  
 
CHRISTOPHER D. OTTEN
Address
         
  
   
Occupation
   




     
SIGNED, SEALED & DELIVERED
   
in the presence of:
         
  
   
Signature
       
  
  
 
  
Print Name
 
  
   
JOANNE OTTEN
  
   
Address
         
  
   
Occupation
   



CENTRAL CITY CONSOLIDATED CORP.
         
Per:  
  
c/s
 
Authorized Signatory
 



PIER MAC PETROLEUM INSTALLATION LTD.
         
Per:
  
c/s
 
Authorized Signatory
 

 
12

--------------------------------------------------------------------------------


 
TAICAN ENTERPRISE CORP.
         
Per:
  
c/s
 
Authorized Signatory
 



WITS BASIN PRECIOUS MINERALS INC.
         
Per:
  
c/s
 
Authorized Signatory
 



HUNTER BATES MINING CORPORATION
         
Per:
  
c/s
 
Authorized Signatory
 

 
 
13

--------------------------------------------------------------------------------

 

EXHIBIT K


ALLOCATION SCHEDULE


The specific allocation of the Purchase Price shall be as set forth below (the
“Allocation Schedule”) as to the cash component of the Purchase Price (being
$6,750,000) and the stock component of the Purchase Price (being 3,620,000
shares of unregistered and restricted .01 par value common stock of Wits Basin
Precious Minerals Inc. (the “Shares”) for the purposes of the Asset Purchase
Agreement.


Land:
$550,000 and 300,000 shares
   
Buildings:
$1,200,000 and 650 shares
   
Contract Rights:
Nil.
   
Water Rights:
Nil.
   
Equipment:
$82,250
   
Goodwill:
Nil.
   
Mining Claims:
$4,914,400 and 2,670,000 shares
   
Mining Permits:
$3,350

 
 

--------------------------------------------------------------------------------

 
 